ON MOTION POE EEHEAEINO.
Bland, P. J.
The attempt to dignify the office of president of the council of the city of St. Louis with that of governor of the state of Missouri, and thus bring this case within the reasoning of the opinion in State ex rel. v. Stone, 120 Mo. 428, must fail. Missouri is a sovereign state, with a constitutional form of government, which divides the functions of government into three co-ordinate branches, each independent of the other, and each prohibited from usurping the functions of the others. The city of St. Louis is not a sovereignty; it is but a political subdivision of the state invested by its charter with certain powers, among which is to pass ordinances on certain named subjects and in harmony with the constitution and laws of the state. It was chartered, not as a department of the state government or as a branch thereof, but as an auxiliary thereto. The ’power to pass ordinances is given to all the municipal corporations of the state, and in point of dignity of office the municipal officers of the city of St. Louis are not above those of any of the *633other incorporated cities of the state. They are not officers of the state, have not entrusted to them any of the powers or duties of state officers; they are but the officers of a municipal corporation entrusted with certain local duties and powers for the purpose of securing a more perfect local self government to the inhabitants of the city; and this court held in the case of State ex rel. v. Noonan, 59 Mo. App. 524, that the highest officer of this municipality, to wit, the mayor, is amenable to the writ of mandamus. The case of State ex rel. Attorney General v. Mead, 71 Mo. 268, so far as it has any application to the case in hand, holds that the initial clause of section 37, article 4 of the state constitution, that “no bill shall become a law until the same shall have been signed by the presiding officers of each of the two houses in open session, is mandatory.” The initial clause of section 32, article 3 of the city charter is that “no bill shall become an ordinance until the same shall have been signed by the presiding officers of each of the two houses.” If the duty of signing bills by the presiding officers of the two houses of the general assembly is mandatory under the provisions of section 37, article 4, of the constitution, then under a like provision in the city charter the duty of the presiding officers of each of the two houses (the assembly and council of the city of St. Louis) is mandatory. In other words, the respondent in this case has no discretion to sign or not to sign a bill passed by the city council over which he presides. When a bill has been duly passed by that body, it is his duty to sign it. Suppose he refuses, then what? Must the bill fail to become an ordinance for want of his signature? Is the state through its courts without power to compel him to do his duty?
If so, then a great mistake was made by the voters of St. Louis when they adopted the scheme and charter, *634for while they were securing the power and privilege of local self-government, they at the same time unwittingly created an officer with power to defeat every object of the charter, and to destroy the government of the city, for without money the city can not be policed; it can not be supplied with light and water; the streets can not be cleaned or improved; the sanitary department can not be maintained; the city’s charitable institutions can not be kept up; the officers of the city can not be paid their salaries and fees; money can not be had without a bill appropriating it, and a bill can not become an ordinance without the signature of the president of the council. The contention that the speaker exercises a legislative function by signing a bill, is not tenable. When he calls up a bill, suspends all other business that the bill may be read, and if no objections are made that he may sign it, to the end that it may become an ordinance, and the bill is read and no objections are made by the speaker or any member of the house, the functions of legislation on .that bill in the council are exhausted. How can it be said that the president in signing a bill exercises a legislative function when the duty is mandatory, as was held in State ex rel. v. Mead, supra. A legislative act requires the exercise of judgment, volition and discretion; a mandatory act is one which the party must do, is compelled by law to do; for the same reason the act is not judicial, for it can not be both judicial and mandatory. Hence he can not'look behind the bill or the journal and determine for himself whether the charter has been complied with in the passage of the bill. In affixing his signature to the bill, he is the attesting and certifying officer of the council. The signatures of the presiding officers of the two houses, with the approval of the mayor indorsed thereon, is made the evidence of the fact that the bill has passed the two houses, re*635ceived the approval of the mayor, and is an ordinance, and no further authentication or evidence of the fact is required. The purpose subserved by its signature is to attest and authenticate. This he must do when the council has passed a bill, and whenever he refuses to perform this ministerial duty, mandamus is the appropriate remedy.
The motion for a rehearing with the concurrence of Judge Bond is denied.
ON MOTION TO CERTIFY TO SUPREME COURT.
Biggs, J.
It is conceded that in the performance of their official functions the legislative officers of the state are not subject to the control of the courts. This necessarily follows from the reasoning of the supreme court iu the case of State ex rel. Robb v. Stone, 120 Mo. 428. Counsel for respondent insists that the majority opinion in the present case is opposed to the decision of the supreme court in the case cited. If there is no substantial difference between the general assembly of the state and the municipal assembly of the city in respect to the making of laws, then in my opinion this contention of counsel is well founded. When I wrote the dissenting opinion, I entertained some doubt as to this proposition, for if I had been satisfied that the distinction did not exist, I would have then asked that the case be certified to the supreme court. I will now discuss the question in light of the authorities.
Judge Dillon, in his work on municipal corporations, says: “Although the proposition that the legislature of a state is alone competent to make laws, is true, yet it is also settled that it is competent for the legislature to delegate to municipal corporations the power to make by-laws and ordinances, which, when authorized, have the force, as to persons bound thereby, *636of laws passed by the legislature of the state.” Dillon, Mun. Corp. [2 Ed.], sec. 245.
The principle of this test has been often recognized and enforced by the supreme court of the state. In Taylor v. Carondelet, 22 Mo. 105, Judge Scott said: “The legislature delegated its legislative power over to the corporation, and the corporation, within the sphere of its delegated power, could act as authoritatively in relation to it as the legislature. The law-making power, in fact, made the board of trustees a miniature general assembly, and gave their ordinances on this subject, the force of laws passed by the legislature of the state.”
In speaking of city councils it was said in St. Louis v. Foster, 52 Mo. loc. cit. 515: “Their charters are their constitutions, which authorize councils to act, and a city council is a miniature general assembly, and their authorized ordinances have the force of laws passed by the legislature of the state.”
In State v. Vic DeBar, 58 Mo. loc. cit. 397, Judge Lewis said: “The municipal ordinances and the state statutes are from a common source of authority. One class presents it in a delegated, and the other in a direct form, hut it is the power of the state which speaks in both.”
In R. R. v. R. R., 105 Mo. loc. cit. 575, Judge Black said: “Authorized ordinances, duly enacted, have the force and effect of laws, etc.” '
In Jackson v. R. R., 118 Mo. loc. cit. 218, 219, Judge G-antt said: “It is well established that the residents within a municipality must take notice of the ordinances, and it is frequently stated that ordinances have the force and effect of laws within the limits of the corporation.”
Judge Sherwood said: “But the passage of an ordinance is of course a legislative act.” * * * Moore v. Cape Girardeau, 103 Mo. loc. cit. 476.
*637Under the foregoing authorities it is settled that the general assembly of the state may delegate to the legislative bodies of municipal corporations the right to enact local laws or ordinances, and that such ordinances, when regularly passed, have locally the force and effect of acts of the legislature. The legislature has delegated this authority to the municipal assembly of the city of St. Louis, and the charter throws around this legislative body all the constitutional safeguards against hasty legislation. In its organization and mode of enacting laws it is the exact counterpart of the legislature itself. As some of the cases state it, it is in fact a “miniature legislature.” It has an upper and lower house corresponding with the upper and lower house of the general assembly of the state. The house of delegates, like the house of representatives, is-presided over by a speaker chosen from its own body. The council, like the state senate, is governed by a president, who is elected by the people. In the passage of laws both bodies are governed by the same restrictions, and like duties are imposed on their respective presiding officers. (Art. 3, sec. 22, charter of city of St. Louis; art. i, sec. 37, Const. Mo.) Now, if the officers of the legislature as to their legislative functions are beyond the control of the courts, by what show of reason can it be said that the officers of the subordinate body (to which the legislature has delegated a portion of its powers) are within such control? The answer to this must be that the municipal assembly in the enactment of laws exercises within, its sphere the functions of the legislative branch of the government, and that its officers in the discharge of their legislative duties, like the officers of the legislature itself, are beyond the interference of the courts-. Hence I am of the opinion that, the decision in this case is opposed to that in the case of State v. Stone, *638supra, and for that reason the cause ought to be certified to the supreme court for final determination, and I ask that this be done.